Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Daniel Nesbitt on 3/9/2021.

The application has been amended as follows: 
	
19. (currently amended) A labyrinth seal including a stator and a non-contacting rotor, and including at least one annular elastomeric seal, and at least one interface passage disposed between confronting surfaces of the stator and rotor, wherein :

a)    the rotor including an annular forward wall, a first distal annular projection extending rearwardly from the forward wall, and a second intermediate annular projection extending rearwardly from the forward wall and being spaced apart, radially from the first, distal annular projection, the first distal annular projection having an inner annular surface, the second intermediate annular projection having a distal end and an 

b)    the stator including a forward portion including an outermost, radially-extending projection having a distal edge and a forward-facing radial surface, and a projection extending forwardly axially from the radial surface and having a distal end and an outer surface, wherein the inner annular surface of the first distal annular projection of the rotor overlaps the distal edge of the radially-extending projection of the stator to form a first radially-outermost interface passage,

the distal end of the second intermediate annular projection of the rotor confronts the forward-facing radial surface of the stator to form a second, radial interface passage;

the distal end of the projection of the stator confronts the machined inner surface of the forward wall of the rotor to form a third, radial interface passage; and

the inner annular surface of the intermediate annular projection of the rotor confronts the outer surface of the projection of the stator to form a fourth, axial interface passage.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or fairly suggest the gas turbine seal assembly as claimed in 

Regarding claim 19, Habberley (U.S. Patent # 6082528) discloses a labyrinth seal (fig 1) including a stator (16, fig 1) and a non-contacting rotor (11, fig 1), and including at least one annular elastomeric seal (“O-ring” as shown in fig 1), and at least one interface passage disposed between confronting surfaces of the stator and rotor (as seen in examiner annotated fig 1 below), wherein:
a)    the rotor (11, fig 1) including an annular forward wall, a first distal annular projection extending rearwardly from the forward wall, and a second intermediate annular projection extending rearwardly from the forward wall, the first distal annular projection having an inner annular surface, the second intermediate annular projection having a distal end and an inner annular surface, and the forward wall having a machined inner surface radially inward from the second intermediate annular projection (as labeled in examiner annotated fig 1 below); and
b)    the stator including a forward portion including an outermost, radially-extending projection having a distal edge and a forward-facing radial surface (projection of stator that is projecting radially to the outermost edge and which is radially outboard of the projection of stator extending forwardly axially, examiner annotated fig 1 below), a projection extending forwardly axially from the radial surface and having a distal end and an outer surface (examiner annotated fig 1 below),

the distal end of the second intermediate annular projection of the rotor confronts the forward-facing radial surface of the stator to form a second, radial interface passage (examiner annotated fig 1 below);
the distal end of the projection of the stator confronts the machined inner surface of the forward wall of the rotor to form a third, radial interface passage (examiner annotated fig 1 below); and the inner annular surface of the intermediate annular projection of the rotor confronts the outer surface of the projection of the stator to form a fourth, axial interface passage (examiner annotated fig 1 below).


Regarding claim 22, Habberley discloses a labyrinth seal (fig 1) including a stator (16, fig 1) and a non-contacting rotor (11, fig 1), and including at least one annular elastomeric seal (O-ring as shown in fig 1), and at least one interface passage disposed between confronting surfaces of the stator and rotor (as seen in examiner annotated fig 1 below), wherein:
a)    the rotor including an annular forward wall (examiner annotated fig 1 below), a first distal annular projection extending rearwardly from the forward wall (examiner annotated fig 1 below), and a second intermediate annular projection extending rearwardly from the forward wall (examiner annotated fig 1 below), the annular forward wall having a rearwardly-facing channel surface extending radially between the first 
b)    the stator including a forward portion including an outermost, radially-extending projection having a distal edge and a forward-facing radial surface (projection of stator that is projecting radially to the outermost edge and which is radially outboard of the projection of stator extending forwardly axially, examiner annotated fig 1 below),
wherein the inner annular surface of the first distal annular projection of the rotor overlaps the distal edge of the radially-extending projection of the stator to form a first radially-outermost interface passage (examiner annotated fig 1 below), and
the distal end of the second intermediate annular projection of the rotor confronts the forward-facing radial surface of the stator to form a second, radial interface passage (examiner annotated fig 1 below) and
wherein the interface passage disposed between the confronting surfaces of the stator and rotor includes a first radially-extending annular exclusion chamber (exclusion chamber as in examiner annotated fig 1 below) that is defined by the distal projection, the rearwardly-facing channel surface and the intermediate projection of the rotor (examiner annotated fig 1 below), which are rotating during a dynamic operation of the labyrinth seal, and the radial surface of the stator, which is stationary during the dynamic operation of the labyrinth seal (Col 2, Lines 25 - 27).

    PNG
    media_image1.png
    643
    925
    media_image1.png
    Greyscale

The prior art fails to show the second intermediate annular projection being spaced apart radially from the first distal annular projection and the annular forward wall having a rearwardly-facing channel surface extending radially between the first distal annular projection and the second intermediate annular projection.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached at 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/L. K./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675